Case 1:19-cv-03930-CM Document 46-24 Filed 07/30/19 Page 1 of 10




                Exhibit X
Case 1:19-cv-03930-CM Document 46-24 Filed 07/30/19 Page 2 of 10
                             Case 1:19-cv-03930-CM Document 46-24 Filed 07/30/19 Page 3 of 10
                                                           VILLASANTE & FREYMAN


                                                                                                          [Handwritten:] 530

                    MEXICO CITY              S/A                          SERVICIOS DIGITALES LUSAD,
                                                                          S. DE R.L. DE C.V.
                    [illegible] May 17 [illegible]   [handwritten:] 95                       V.
                                                                          EDUARDO ZAYAS DUEÑAS ET AL
                    [illegible]
                                                                          JUDGMENT: COMMERCIAL ORDINARY
                                                                          CASE: 191/2019
                                                                          CLERK’S OFFICE “A”

                    YOUR HONOR THE THIRTIETH CIVIL JUDGE.




                             TOMÁS ANTONIO FREYMAN VALENZUELA, an attorney with professional ID 4987813,
[illegible stamp]




                    operating in my capacity as general attorney for claims and collections for Servicios Digitales Lusad, S.
                    de R.L. de C.V., (hereinafter “Lusad”), come before You and respectfully state:

                             As we find from the case files, by a ruling on February 21 of this year, Your Honor required the
                    co-defendants, among them obviously Santiago León Aveleyra, to submit the following documents in
                    response to your demand, based on the provisions of article 89 of the Federal Code of Civil Procedure:

                             a) The original or a certified copy of concession deed SEMOVI/DGSTPI/001/2016, granted to
                    my




                                                                                                                             1




                                           TORCUATO LASSO DOS 37, PH. CO. POLANCO V SECCION
                                                         11560 MEXICO CITY
                                                      VILLASANTEFREYMAN.COM
                                                                                    Scanned with CamScanner
                             Case 1:19-cv-03930-CM Document 46-24 Filed 07/30/19 Page 4 of 10
                                                             VILLASANTE & FREYMAN


                                                                                                           [Handwritten:] 531


                    client and that was fully identified in the initial pleading of the lawsuit, and

                    b) The new concession deed signed by Mr. Zayas Dueñas on November 7, 2018.

                            In this resolution, it was established as a warning to the co-defendants that not submitting it
                    would make the assertions that my client made in regards to those document facts.

                            It is important to point out that the relevant section of the order quoted here has remained final,
                    because while another co-defendant filed an appeal against that decision, it was not in regards to the
                    requirement made of them but rather for other
[illegible stamp]




                                            TORCUATO LASSO DOS 37, PH. CO. POLANCO V SECCION
                                                          11560 MEXICO CITY
                                                       VILLASANTEFREYMAN.COM

                                                                                                   Scanned with CamScanner
        Case 1:19-cv-03930-CM Document 46-24 Filed 07/30/19 Page 5 of 10
                                         VILLASANTE & FREYMAN


                                                                                          [Handwritten:] 532


[sic] of my client, that of submitting this document in the terms of what applicable legislation establishes.

        The fact is, Your Honor, that:

    (i) The order in question, in regards to the requirement I am referring to, was final;
    (ii) The co-defendant León Aveleyra, as a party to this judgment and having them in his possession
        (which he did not deny) has the obligation to display the documentation required, regardless of
        whether my client could or could not request an authenticated copy of it, and
    (iii) Mr. León Aveleyra did not deny that he had in his possession the documentation that was
        required of him and much less that it was impossible.




        By virtue of the above, based on the provisions of article 1078 of the Code of Commerce, I
submit that Mr. León Aveleyra is in contempt, in that he did not display in this case, within the term he
was granted, the documents that were specified above, and as a result of




                                                                                                            3




                       TORCUATO LASSO DOS 37, PH. CO. POLANCO V SECCION
                                     11560 MEXICO CITY
                                  VILLASANTEFREYMAN.COM

                                                                             Scanned with CamScanner
         Case 1:19-cv-03930-CM Document 46-24 Filed 07/30/19 Page 6 of 10
                                       VILLASANTE & FREYMAN


                                                                                      [Handwritten:] 533


this omission, I request that Your Honor make effective the warning decreed in the records, that is, that
the assertions my client made in his initial lawsuit pleading in regards to those documents be deemed
facts.

         Given the above:

I kindly request that YOUR HONOR:

         SINGLE: admit the contempt claimed in the body of this petition, and make effective the
warning decreed in the order of February 21, 2019.




                                I swear that the above is true and correct.
                                      Mexico City, May 17, 2019


                                               [signature]
                            TOMÁS ANTONIO FREYMAN VALENZUELA




                                                                                                       4




                      TORCUATO LASSO DOS 37, PH. CO. POLANCO V SECCION
                                    11560 MEXICO CITY
                                 VILLASANTEFREYMAN.COM

                                                                              Scanned with CamScanner
Case 1:19-cv-03930-CM Document 46-24 Filed 07/30/19 Page 7 of 10




                                           Scanned with CamScanner
Case 1:19-cv-03930-CM Document 46-24 Filed 07/30/19 Page 8 of 10




                                           Scanned with CamScanner
Case 1:19-cv-03930-CM Document 46-24 Filed 07/30/19 Page 9 of 10




                                           Scanned with CamScanner
Case 1:19-cv-03930-CM Document 46-24 Filed 07/30/19 Page 10 of 10




                                            Scanned with CamScanner
